 MITCHELL MANUFACTURING, INC.Mitchell Manufacturing,Inc.andAmalgamated Cloth-ingWorkers of America,AFL-CIO.Case26-CA-3506October 31, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn June 4, 1970, Trial Examiner Milton Janusissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision.Thereafter, theGeneral Counsel filedexceptions, and the Charging Party cross-exceptions,to the Trial Examiner's Decision, and supportingbriefs.The Respondent filed cross-exceptions to theDecision and a brief in support thereof and in answerto the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Exam-iner'sDecision, the exceptions, cross-exceptions, andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modificationnoted herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,MitchellManufacturing, Inc., Corinth,Mississippi,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening employees with loss of job opportu-nities because of their union activities.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a) Post at its plant in Corinth, Mississippi, copies ofthe attached notice marked "Appendix." 2 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 26, after being duly signed by the186 NLRB No. 42261Respondent's representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for Region 26, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of the Actother than those found herein.'The Trial Examiner found,for reasons stated in his Decision,that theRespondent Company's president, James Mitchell, did not violate Section8(a)(1) of the Act,when,in a speech given to employees on September 30,1969, he said that "if we[employees]messed around with the union andlost our jobs there,that no one else would hire us because we had workedfor the union, or helped to organize the union,"or "ifwe lost our jobbecause of the union,that nobody would hire us"We disagree with theTrialExaminer's conclusions In our view,PresidentMitchell's remarkscontained a veiled threat both that they would suffer loss of employmentby virtueof their union activities and that he would use his influence toprejudice the employees'opportunities for employment elsewhereWe find,therefore,contrary tothe Trial Examiner,that these remarks were coercive,and constituted a clear violation of Section 8(a)(1) of the Act2 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILLNOT threaten our employees with lossof jobopportunitiesbecause of their unionactivities.WE WILL NOT in anylike or related mannerinterfere with,restrain,or coerce our employees inthe exercise of their rights guaranteed in Section 7of the NationalLaborRelationsAct.All ouremployees are free to become or remain membersof Amalgamated Clothing Workers of America,AFL-CIO,or any other union,or are free torefrain from becoming or remaining members ofthe Amalgamated Clothing Workers of America,AFL-CIO,or any other union.MITCHELLMANUFACTURING, INC.(Employer)DatedBy(Representative)(Title) 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 746 Federal Office Building, 167 North MainStreet,Memphis,Tennessee38103,Telephone901-534-3161.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMILTONJANUS,Trial Examiner:Amalgamated ClothingWorkers of America,AFL-CIO (hereafter called theUnion),fileda charge on October 27, 1969, and anamended charge on December 8, 1969.A complaint basedthereon was issued against Mitchell Manufacturing, Inc.(hereafter,the Respondentor the Company)on December10, 1969,alleging violations of Section 8(a)(1) and(3) of theAct.Iconducted a hearing in this matter atCorinth,Mississippi,on March 10 and 11, 1970.The GeneralCounsel argued orally at the close of the hearing,while theRespondent filed a brief thereafter.The arguments thuspresented have been fully considered.Upon the entire record in this case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRespondent is a corporation with its principal officelocated at Corinth, Mississippi, where it is engaged in themanufacture of men's shirts. During the past year itreceived at its Corinth location goods and materials valuedin excess of $50,000 directly from points outside the State ofMississippi, and during the same period of time, it sold andshipped from its plant, goods and materials valued in excessof $50,000 directly to points outside the State of Mississippi.Ifind that Respondent is an employer engaged incommerce within the meaning of the Act.supervisory status is in question, but for reasons to beexplained later, I find it unnecessary to resolve that issue.Mitchell has operated the Corinth plant about 7 or 8years, and during that period he has heard rumors aboutincipient or actual union organization which, according tohim,he has always ignored. The latest attempt atorganizationbegan in September 1969, when unionorganizers got in touch with Margie Suggs, then anemployee of the Company, at her request. She met withorganizers Davis and Forsyth on September 8, and she thenspoke to a number of employees, some of whom agreed tohelp in preliminary organization. A meeting with the unionorganizers was held the evening of September 16 at thelabor center in downtown Corinth. It was attended by 13employees, including Suggs. Literature and authorizationcards were handed out for distribution to other employees,and those present were advised to be careful about theiractivities so that company officials would not becomeaware of them.Suggs and another volunteer, Virginia Carter, spoke toemployees outside the plant entrance during the lunchperiods for the next 3 days, September 17-19, and obtaineda few signed authorization cards.The following Monday, September 22, shortly beforenoon, Suggs was discharged. The critical issues as to thedischarge are whether the Company knew of her activitieson behalf of the Union by that date, and whether thatcaused her discharge.About a week later, on September 30, Mitchell madeidentical speeches to the assembled employees on the twofloors of the plant regarding the Union's campaign, hespoke without notes or a prepared text. The content of thespeeches, at least in certain critical parts, is in dispute. Thecomplaint alleges that Mitchell in these speeches violatedSection 8(a)(1) by threatening the employees that if theyselected theUnion, it would be unable to obtain anybenefits for them, and there would be frequent strikes; thatthere would be less work, loss of jobs, and plant closure;and that other companies would not hire them because oftheir union activities.The Union's campaign at the plant continued thereafter,with the distribution of literature and solicitation ofemployees. It was apparently still active in March 1970, atthe time of this hearing. No additional violations of Section8(a)(1) or (3) are alleged to have occurred after September30.H. THE LABORORGANIZATION INVOLVEDAmalgamated Clothing Workers of America,AFL-CIO,is a labor organization within the meaningof the Act.III.THEUNFAIR LABOR PRACTICESBACKGROUND AND ISSUESFrom 450 to 500 employees, mainly women, areemployed at the Company's Corinth plant in the prod-uction of men's shirts. James Mitchell is the companypresident and its main operating official. He is assisted byfour supervisors, among them his wife, Opal, who is incharge of pressing, and Hazel Benjamin, in charge ofstitching. There are also a number of floor-ladies whoseThe discharge of Margie SuggsThe events of September 22Suggs had been employed at the plant about 4 years, herlast job being as operator of a manual front button holemachine.The Company had recently installed twoautomatic button hole machines capable of much greaterproduction with a single operator than the old type ofmachine. The new machines were not yet in full operatingcondition, and on September 22, one of them was shutdown. Suggs was working at the only old type front buttonhole machine on the second floor. Mitchell testified thatwith one of the new machines out of commission, he wasworried about meeting the plant's requirements for button MITCHELL MANUFACTURING, INC.hole panels, since he had no inventory of such panels, andwhatever was produced was sent immediately to the nextoperation, assembling the shirt.Working hours were from 7 a.m. to noon, and from 1 to 4p.m. Employees were expected to be at their stations andready to begin work by 7 a.m. There was an official breakabout 9:30 a.m., but employees were not prohibited fromleaving their machines at other times. Smoking stands wereavailableand employees could leave their machineswithout permission, either to smoke or to go to therestrooms. There were no stated rules about the frequencyof visits to the restrooms, but management did what itcould to discourage excessive resort to these facilities sinceitwas aware that they were also used as a general meetingplace.Women employees had been warned in the pastabout excessive use, and over the past few years, four or fiveemployees had been discharged for continued abuse oftheir privilege to go there without pernussion. Nevertheless,itwas not uncommon for some of the women, includingfloor-ladies, to retire to the restrooms on fairly predictableschedules, and to spend more time there than was strictlynecessary.Monday morning, September 22, Suggs began work ather machine at 7 a.m., as scheduled. Mitchell was on thesecond floor about 10 minutes later, and saw Suggs awayfrom her machine, talking to Virginia Carter, whosemachine was three or four rows away from that of Suggs.Mitchell watched them for a few minutes and then wentover to ask Suggs what she was doing. Suggs said she waslooking for thread. Mitchell told her that she couldn't findany thread at Carter's machine, to get her thread (whichwas kept in boxes nearby) and to get back to work. Suggs'testimony as to this incident is that she had to find suitablethread and had gone over to the boxes near Carter'smachine, and had said no more than "hello" to her friendbefore Mitchell came up to her. I credit Mitchell's versionof the incident, and find that Suggs was standing at Carter'smachine engaged in conversation with her while Mitchellwatched them. I believe that Suggs' primary purpose inleaving her machine just a few minutes after work hadstarted was to talk to her friend rather than to find thread,since it is unlikely that she would have begun work just afew minutes earlier without checking whether she alreadyhad the thread needed to operate her machine.Mitchell had occasion to return to the second floor thatmorning three or four times, and each time found Suggsaway from her machine. Suggs admitted that she had goneto the restroom that morning about 8:30, 10:30 and 11:30a.m., besides taking her official break at 9:30, which shespent talking to friends.When Mitchell observed Suggs' latest absence about11:40, he sent for Hazel Benjamin, the stitching supervisor,and told her to ask Suggs if she was ill, and if she was not, todischarge her. Benjamin did so, and when Suggs said shewas not ill, Benjamin said that Mitchell had said to fire her.Suggs asked Benjamin if she was being fired for going to therestroom, and Benjamin said yes. Suggs then asked herwhether she didn't usually warn people before firing them,ISuggs' production record for the previous week indicates that sheaveraged about 860 panels per day If Suggs had been permitted to finishout the day, she would apparently have produced about that number Her263and Benjamin said she did but that Mitchell didn't.According to Benjamin, she told Suggs at this point thatMitchell had already spoken to her that morning aboutbeing away from her machine.Suggs then went to the office and received three checks,two of which were already prepared, covering her pay forperiods which were already due but were customarily heldback. The third check was for 5 hours pay that morning,and was signed by an office employee while Suggs waited.Suggs did not know whether the third check had been fullyprepared, except for signature, before she arrived at theoffice.The only significant variation between the testimony ofSuggs and Benjamin is whether Suggs was asked before herdischarge what her production had been that morning.Suggs testified that first her floorlady, Hogan, and thenBenjamin had asked her what she had turned out so far.Suggs told them it was about 600.1 Hogan did not testify,and Benjamin denied asking Suggs about her production.Suggs also testified, this time without contradiction, thatno one had told her that morning that more production wasneeded from her machine because of the shutdown of oneof the automatic machines. She also testified that she hadnot gone to the restroom any oftener that morning than washer usual practice, and that she had never been warnedbefore that she was going too frequently.Respondent contends that Mitchell decided to dischargeSuggs because of her continued absences from her machineat a time when her production was especially needed. Yet itis strange, if that was the only reason, that neither Mitchellnor Benjamin told her that her production was neededmore that day than any other day, and neither asked her tomake a special effort to increase her production. If Mitchellwas searching for a pretext to fire her, it seems he washaving trouble finding one to fit the situation that morning,since her production was average, she had not been toldthat there was any shortage of panels, and she was not awayfrom her machine oftener than usual or oftener than manyother employees. But Respondent does not attempt toargue that Mitchell's decision was arrived at rationally anddispassionately. Rather,it isargued, Mitchell was initiallyangered by Suggs leaving her machine so soon after thestart of work to talk to another employee, and becameprogressively more upset to find that every time he wentupstairs he found her away from her machine. His decisionto fire her was not premeditated but resulted from his angerand frustration at the moment.But Respondent's argument cuts both ways, and theGeneral Counsel contends that Mitchell's anger, because itwas disproportionate to Suggs' actions that morning was, infact, selfinduced. Thus, the lack of previous warnings, andthe fact that Suggs had not really abused the restroomprivileges at the cost of her normal production indicate, inthe General Counsel's view, that Mitchell was relying on apretext to conceal his intention to punish Suggs for herunion adherence. Respondent's rejoinder to that argumentis that it knew nothing about any connection betweenSuggs and the Union.quota was 1100 but she rarely if ever made that figure, apparently withoutobjection from the Company. Part ofthe reasonfor her failure to make herquota was that sufficient work was not always available 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence as to Respondent's knowledge ofunion activities up to September 22Benjamintestified that she passed on to Mitchell arumor, passed on to her by another supervisor, that therehad been a union meeting downtown, and that she hadprobably heard this before Suggs was discharged. Shedenied, however, that anyone had told her who was at themeeting or that Suggs had been involved in it. Benjaminalso testified that she ate her lunch in the plant and had notseen Suggstalking to employees in front of the plant on anyof the 3 days following the meeting of September 16.Direct observation by supervisors of Suggs' solicitation ofemployees outside the plant is also not established by theevidence. On one of these days a floorlady, Beulah Mitchell(not related to the president of the Company), was sitting inher car with her brother in front of the plant talking to himabout personal matters. She did not recall seeing eitherSuggs or Carter at that time, which is understandable inview of the movement of employees around the plantentrance during the lunch hour. I credit her testimony, thusmaking it unnecessary to decide whether floorladies aresupervisors.Mitchell's office is just inside the plant near one of thetwo sets of steps leading into the building. Suggs and Carterwere on the steps leading to Mitchell's office one of thedays when they were soliciting employees on behalf of theUnion, but neither could say that Mitchell had seen them.As a matter of fact, Suggs testified that they could not havebeen observed on the steps since the windows in Mitchell'soffice did not overlook their position.An employee, Devers, testified that she had told HazelBenjamin that another employee, Rushing, had asked herto sign anauthorization card and had also told her that sheought to sign because James and Opal (Mitchell) were forit.Neither Devers nor Benjamin would admit that Suggs'name had come up in this connection. In any event, it isprobable thatDevers passed her information on toBenjamin after Suggs was discharged, since Benjamin hadpassed on to Mitchell the rumor going around that he andhiswife were for the Union just a day or two beforeMitchell, according to his testimony, decided to scotch therumor by calling the employee meetings of September 30.Benjamin specifically testified that Devers spoke to herafter Suggs had been discharged.There is then no evidence, direct or circumstantial, thatany supervisor observed Suggs or Carter on any of the 3days they solicited for the Union at or near the plantentrance,nor is there any evidence that Respondentinterrogatedanyone about the September 16 unionmeeting, or about the later activities of Suggs or Carter. Norcan the presumption be indulged in that Respondent musthave learned about Suggs because it had quickly learnedthat a union meeting had been held. Assuming that theCompany learned about the meeting from an employee2Kayser-RothHosiery Co., Inc.,166 NLRB 372;SaxonPaint Stores,Inc.,160 NLRB1757;N.LR.B. v. Joseph Antell,Inc.andN.LR.B. v.Malone KnittingCompany,358 F.2d 880 (C.A. 1). Cf.Howard KnitProducts,Inc.,174NLRBNo. 68,a case somewhat similar to this, wherethe Board affirmeda TrialExaminer's finding that the Company knew ofan employee's support for a union despite the lack ofany directevidenceon the point.In that case, the dischargee had made little or no effort toinformer, it cannot also be assumed that he would also haverevealed thenamesof any of those attending. It is of coursepossible that there was an informersince Suggshad talkedto at least 20 employees, each of whom could have passed iton to others, so that it should surprise no one familiar withplant grapevines if a supervisor quickly became aware ofwhat was going on. However, a finding that the Companyhad learned before September 22 that it was Suggs who hadbrought the Union in or who had solicited employeesamong the crowd near the plant entrance can be based onlyon what I regard as a likely possibility. But what is possible,or what may even seem to be probable is not, we have beentaught, a substitute for evidence.Ihave also considered whether the possibility ofcompany knowledge of Suggs' union activities is notreinforced by disbelief of the Company's explanation forthe discharge. If the explanation were shown to be false,then an inference is warranted that another reason wasbeing concealed. There is anelement ofarbitrariness aboutthedischarge of an average employee without priorwarning for what had not previously been consideredegregious conduct, but it can also be viewed as aspontaneous reaction by Mitchell to his frustration over theshortage of button hole panels that morning and Suggs'repeated absences from her machine. It is true that Suggswas not wholly responsible for that shortage nor was sheasked to extend more than normal effort to relieve it. Butgranting all this, I do not find that Mitchell's stated reasonsfor the discharge are so implausible that he must have had aconcealed reason for getting rid of Suggs. On the whole, Iam not satisfied that the General Counsel has establishedby a preponderance of the testimony, that Mitchelldischarged Suggs because she had collaborated with theUnion, and I shall therefore recommend dismissal of theSection 8(a)(3) allegation.2Mitchell's speech of September 30The testimony on behalf of the General Counsel as toMitchell's speech comes from employees Bonnie Smith,Virginia Carter, Margaret Jones, and Zona Richards, all ofwhom work on the second floor and heard the same speech.Smith and Richards gave the most detailed reports, and Iwill set them out below, almost verbatim, as the best way toappreciate their total impact.Smith testified as follows about the speech:He came up the stairs and he told us to turn off ourmotors and all gather round, that he was going to talk tous . . . that he guessed some of us already knew what hewas going to tell us, but if he had a battle to fight, hedidn't want to fight it in the dark; he wanted to knowwhat he was fighting, was the reason he hadn't alreadyspoke to us.He said, "You know there's a union trying to get indown here," and he said, "We don't need a union. Theyconceal her activities,had been active in solictingother employees forabout a month and, on the day of her discharge,gave an employee a unioncard within 30 feet of a supervisor.In any event, the Trial Examiner alsofound the dischargeunlawfuleven ifthe Companyhad no knowledge ofherunion activities because theCompany's"crackdown"program,pursuantto whichshe was discharged, was instituted for antiunion reasons. MITCHELL MANUFACTURING, INC.265can't do anything for us. They'll just take your moneyand make you big promises. They can't help you any."He said that the reason he couldn't pay us any morethan he was paying us was on account of the foreignmarkets;. . . they could make the shirts so muchcheaper and ship them to the United States than theycould be made here.He said if we messed around with the union and lostour jobs there,that no one else would hire us becausewe had worked for the union,or helped to organize theunion .. .And he said that we'd probably be out on strike thebiggest part of the time,and while we were out therewalking the picket line he'd just be hiring new handsand working right along . . . and that we couldn't drawour unemployment compensation.Thenhe was talkingabout a plant up at Selmer, thatthe reason they had to close down was because theywere organized,they didn'tget orders after they wereorganized at the plant.Said the man tried to sell it tohim, and he didn't need it, and a few days later he wasin Atlanta,met the same man on the street,and theyhad one down there that had been organized, and askedhim about selling him that one, and he told him he stilldidn't need it ... .Well, he told usseveraldifferenttimesthat we didn'tneed a union down there; that they couldn't doanything for us; that they'd only take our money andmake us big promises, but they wouldn't help us any.Richards'testimony as to Mitchell's speech is as follows:He said that when he had something to fight he wantedto know what he was fighting . . . that we all knew thatthe union was trying to come in.He said we didn't needa union,we couldn't afford a union, ... some of us, ourhusbands was working and making a living, and thatsome of us made our own living and that if we went onstrike,who would pay our bills, that the union wouldnot pay our bills.He also said that if we were on strike we could notdraw our unemployment and that if we lost our jobbecause of the union, that nobody would hire us.From this he went into the imports that was broughtinto the United States, and about how cheap they couldsell their product compared to ours because of theirlabor being so much cheaper than ours; that hedefinitely could not pay any more because if he raised... our salaries,he would have to raise the price of hisproduct and, if he raised that, he couldn't sell it and thatwe wouldn't get any work because of this.From that he went on to tell us about a guy offeringto sell him a plant at Selmer, and that he told him he didnot need this plant because it was unionized,and thenhe was offered a chance to buy the Martin Manufactur-ing CompanyatRamer andthat he didn't need thisbecause it was unionized .. .He asked Tommie Rushing if she wasn't employed atthe Selmer Manufacturing Company when they closedthe door, and if it wasn't because of the union, and shesaidthat they didn't have any orders and that they wereforced to close down.He also asked Hazel Benjamin-that's our mainsupervisor - if she didn't have a neighbor working atWeaver's, and Hazel told him that she did have oneworking down there, and that she had worked threedays that past week. He said that Weaver had a unionproduct, a brand name that they could sell, and it couldafford to be under aunion, ... that he just could notunionize and sell his product.He told us that if went on strike, we couldn't drawour unemployment and, if we lost our job because of theunion,nobody wouldhire us and from this he went onto say if we knew him, he would be on strike every 30minutes.Mitchell testified that he called the meeting of September30, to answer the rumor which he had heard from his wife,through Hazel Benjamin who had heard it from Devers,who had heard it from Rushing, to the effect that he and hiswifewere supporting the Union's organizing efforts.Whether the rumor was widespread or whether it waslimited to the chain of communication I have noted is notmaterial.Mitchell's true motive for calling the meeting neednot be determined; the only question to be answered iswhether anything he said in the speech violated Section8(a)(1).According to Mitchell, substantially corroborated byBenjamin, he started off by telling the employees that heand his wife wanted no part of the Union and that he wasopposed to it because of the competition of importsproduced at much lower hourly wages than he was paying.He then told them abouta mill in Selmerwhich he had soldsomeyears ago and which he would not buy back,presumably because it was now unionized.He mentioned anumber of plants in the area, asserting that those whichwere unionized were now working part time. Three or fourtimes during the speech, he told the employees that he wasnot threatening them, and that they could either join or notjoin the Union.He also told them that he had lost a lot of employees to anew plant in the area which made electric motors, and thatthe needle industry could not compete with that type ofplant, that he hated to see them go but he was proud to seethem do better by leaving.He did not recall saying anything about strikes other thanthat they would not be able to draw their unemploymentcompensation. He denied saying that if the Union came inthere would be less work, loss of jobs or that the plantwould close, and he could not recall saying that if theUnion came in other companies would not hire thembecause they had been mixed up with the Union.There is substantial agreement between Mitchell andBenjamin on the one hand, and the General Counsel'switnesseson the other, that Mitchell emphasized in hisspeech that a unionized plant in the needle industry hadmore difficulty competing with foreign imports than anonunion plant, and that it ran the danger of losing ordersand going on short time. I think this is a legitimateexpression of possible economic effects, whether or not itcan be proved to be true in the case of this particular plant.Mitchell was not saying that he would close the plant if the 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion got in, but only that he would have more intensecompetition from imports.As to the effect of the employees'striking if they selectedthe Union,much of what Smith and Richards testified toseems to me not to be a threat of reprisals. An employermay replace strikers,which is what Smith reported Mitchellas saying, and strikers are not entitled in most States, todraw unemployment compensation.I see no threat thatbargaining would be futile,in the testimony of the witnessesfor the General Counsel that Mitchell had said the Unioncouldn'tdo anything for them.The context in which it wassaid relates to what the Union was promising them, howmuch it would cost the employees,and that foreigncompetition,in effect, restricted both his and the Union'sscope for bargaining.The closest question,in my opinion, is whether Mitchellthreatened his employees by telling them that if they losttheir jobs because of the Union,no one would hire them. Itseems to me,however,thatMitchell was attributing toother employers,over whom he had no control or influence,a disinclination to hire either employees who might be onstrike at his plant or who were active union adherents. Suchaction by other employers could well be an unfair laborpractice on their parts,but nothing Mitchell is reported tohave said fairly bears the implication that he personallywould, in an act of vindictiveness,prejudice theiropportunities for employment elsewhere.I find that the versions of the witnesses for the GeneralCounsel,as to Mitchell's speech of September 30, are to becredited over those of Mitchell and Benjamin,but that, forthe reasons stated above,Ibelieve that nothing Mitchellsaid on that occasion constitutes a violation of Section8(a)(1).As I have found nothing alleged in the complaint tobe in fact violative of the Act,I shall recommend itsdismissal in its entirety.CONCLUSIONS OF LAW1.MitchellManufacturing, Inc., is engaged in com-merce and in activities affecting commerce within themeaning of Section 2(6) and(7) of the Act.2.AmalgamatedClothingWorkersofAmerica,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.3.TheRespondent has not engaged in any unfair laborpractices alleged in the complaint.RECOMMENDED ORDERItishereby recommended that the complaint bedismissedin itsentirety.